ON PETITION FOR CERTIFICATION
To the Appellate Division, Superior Court:
A petition for certification of the judgment in A-001857-14 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before July 5, 2017, and respondent may electronically serve and file a supplemental brief forty-five days (45) after the filing of appellant’s supplemental submission, or, if appellant declines to file such a submission, on or before August 21, 2017.